The judgment of the court was pronounced by
Slidell, J.
This case presents a controversy between a creditor who levied an execution upon certain bales of cotton raised upon the plantation of his debtor, and a factor who had made the planter advances.
When the cotton was seized the factor claimed it as owner under a written contract with the planter, which, he contends, was a contact of sale. The substance of the agreement was, that the planter should deliver the crop of the year to the factor, who had made advances, to be shipped by him and the proceeds accounted for. This was not a contract of sale; and there is also another objection to the factor’s claim as vendee, which is, that the proof of delivery before the levy is unsatisfactory.
But, while we are of opinion that the factor cannot be regarded as a vendee, there is another ground upon which the judgment of the court below in his favor can be maintained; and that is, his superior privilege for supplies furnished, as conferred by the act of 1843, p. 44, amendatory of the article 3184 of the code. The proceeds of this cotton are insufficent to cover the advances which the factor had made in the form of necessary supplies furnished to the plantation.” The only objection presented by the plaintiff to the enforcement of this privilege is, that the pleadings do not authorize its allowance. It is true, the defendants in their answer alleged, that supplies had been furnished to the planter upon the promise that the crop should be put into the factor’s hands and sold to him as part payment for said indebtedness ; and a decree of ownership was prayed for. But there was also a prayer for general relief; and under these pleadings, the crop being in the meanwhile sold, the factor, without any objection by the plaintiff, offered at the trial proof of the supplies furnished, and satisfactorily showed a right of superior privilege. There is no reason to suppose that the plaintiff was taken by surprise, nor that substantial justice had not been done by the judgment.
It is therefore decreed, that the judgment of the district court be affirmed, with costs.